Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 2, 1975, which reversed the decision of a referee overruling the initial determination of the Industrial Commissioner and held that claimant was disqualified from receiving benefits effective November 23, 1974 on the ground that she lost her employment through misconduct in connection therewith. The board found that claimant, an assistant manager of a branch office, was discharged for failing repeatedly to comply with reasonable and lawful orders of her employer to secure the door regulating access to the vault, and that claimant’s failure to adhere to these instructions caused her to lose her employment for misconduct. There is substantial evidence to support the board’s findings and the decision must be affirmed (Labor Law, § 593; Matter of Fisher [Levine], 36 NY2d 146; Matter of Maier [Levine], 49 AD2d 776; Matter of McHugh [Levine] 47 AD2d 676). Decision affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Larkin and Reynolds, JJ., concur.